IN THE
                                TENTH COURT OF APPEALS



                                         No. 10-15-00156-CV

                                 IN RE R. WAYNE JOHNSON


                                        Original Proceeding



                                                ORDER


        In this original proceeding, Relator R. Wayne Johnson has filed a motion to recuse1

all three members of the court: Chief Justice Tom Gray, Justice Rex Davis, and Justice Al

Scoggins.     Johnson’s largely unintelligible and mostly incomprehensible motion for

recusal appears to assert the following grounds for recusal: the court is “retaliatory” and

“biased”; the Clerk’s May 15 sanctions-notice letter is void because it was not signed by

the judges; the court has abused legal procedures; the court has engaged in fraud, deceit,




1The motion lacks proof of service on the Respondent trial-court judge in the underlying civil case and on
the real parties in interest (the parties in the underlying civil suit). See TEX. R. APP. P. 9.5, 52.2. A copy of
all documents presented to the court must be served on all parties to the proceeding and must contain proof
of service. Id. 9.5. Because of our disposition and to expedite it, we invoke Rule 2 and suspend this rule.
Id. 2.
and dishonesty; impartiality is in question; the court favors the trial court and Appellee’s

counsel in the underlying case; the court violated due process; an unintelligible claim

along the lines that the court is engaging in misconduct by allowing or enabling Johnson

to make allegedly illegal pro se filings; and the court, its staff attorneys, and its clerks

have conspired with TDCJ and have committed mail fraud.

        Under Rule 16.3, after receipt of the motion for recusal, and before any further

proceeding in this case, Chief Justice Gray, Justice Davis, and Justice Scoggins each

considered the motion in chambers. TEX. R. APP. P. 16.3(b). Chief Justice Gray, Justice

Davis, and Justice Scoggins each found no reason to recuse himself and, under Rule

16.3(b), certified the issue to the entire court. Id.; Manges v. Guerra, 673 S.W.2d 180, 185

(Tex. 1984); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco 2001, order, pet.

denied).

        The court then decided the motion with respect to each challenged justice by a vote

of the remaining justices sitting en banc. See McCullough, 50 S.W.3d at 88. No challenged

justice sat with the remainder of the court when his challenge was considered. See TEX.

R. APP. P. 16.3; Manges, 673 S.W.2d at 185; McCullough, 50 S.W.3d at 88. In each instance,

a majority of the remaining justices found that the justice under consideration, being one

of the three duly elected justices of this court, should not be recused. TEX. R. APP. P. 16.2,

16.3(b); TEX. R. CIV. P. 18b(b); see McCullough, 50 S.W.3d at 88. The motion for recusal is

denied with respect to Chief Justice Gray, Justice Davis, and Justice Scoggins.



                                                  PER CURIAM


In re Johnson                                                                           Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed June 18, 2015
Do not publish




In re Johnson                          Page 3